DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, coined term limitation “ultrasonic sensor piezoelectric body” recited in second line of claim 5 was not expressly disclosed and supported in the specification.  In addition, the coined limitation was not expressly disclosed in the original set of claims at the time of filing.  Therefore, the coined term limitation “ultrasonic sensor piezoelectric body” recited in the second line of claim 5 constitutes new matter.  Accordingly, any claim(s) dependent on claim 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on same above reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, coin term limitation “ultrasonic sensor piezoelectric body” recited in second line of claim 5 renders the claims indefinite, because the meaning of the coined term “ultrasonic sensor piezoelectric body” is not apparent. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “ultrasonic sensor piezoelectric body” actually is.  In addition, claim 5 recites limitation “the ultrasonic sensor piezoelectric body” in first and second lines of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the ultrasonic sensor piezoelectric body” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what ultrasonic sensor piezoelectric body is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claim(s) dependent on claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. Patent Application Publication 2018/0321784 A1 (hereinafter Park I), in view of Nagahara et al., U.S. Patent 6,984,922 B1 (hereinafter Nagahara), and Lukacs et al., U.S. Patent Application Publication 2007/0182287 A1 (hereinafter Lukacs).
Regarding claim 1, Park I teaches a composite piezoelectric element (FIGS. 1-3, paragraph[0038] of Park I teaches referring to FIG. 1, a pressure sensor in accordance with an exemplary embodiment includes: first and second electrode layers 100 and 200 which are spaced apart from each other; and a piezoelectric layer 300 provided between the first and second electrode layers 100 and 200; and here, the piezoelectric layer 300 may be provided with a plurality of plate-like piezoelectric bodies 310 having a predetermined thickness, and See also at least ABSTRACT of Park I), comprising: 
insulating films and piezoelectric bodies, which are alternately arranged element (310, 320 FIGS. 1-3, and 13-14 paragraph[0043] of Park I (i.e., Park I teaches an interleaving pattern piezoelectric bodies 310 and polymer 320)), wherein the piezoelectric bodies are categorized into general piezoelectric bodies used as at least one of a haptic actuator, a speaker actuator and a receiver actuator, and piezoelectric bodies used as an ultrasonic sensor; and (FIGS. 1-10, and 13-14, paragraph[0060] of Park I teaches meanwhile, the pressure sensor in accordance with exemplary embodiments may be implemented as a complex device by being combined with a haptic device, a piezoelectric buzzer, a piezoelectric speaker, NFC, WPC, magnetic secure transmission, or the like; in addition, the pressure sensor in accordance with exemplary embodiments may also be used as a fingerprint recognition sensor; that is, the pressure sensor in accordance with exemplary embodiments may implement a complex device by being coupled with a functioning part which serves a different function from the pressure sensor; a complex device provided with a piezoelectric sensor in accordance with an exemplary embodiment is illustrated in FIGS. 8 to 10; and here, in a pressure sensor 1000, any one structure in various exemplary embodiments described using FIGS. 1, 4, and 7 may be used, and See also at least paragraphs[0027], [0058]-[0059], [0061]-[0064], [0066], and [0072]-[0079] of Park I (i.e., Park I teaches a pressure sensor having a piezoelectric layer that is integrated with and utilized by a fingerprint detection part to generate an ultrasonic signal)); but does not expressly teach wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the at least one of the piezoelectric bodies and has a depth smaller than a thickness of the at least one of the piezoelectric bodies, the at least one of the piezoelectric bodies having no other cavity directly below the first cavity or the second cavity.
However, Nagahara teaches wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and (FIG. 5C, Col. 11, Lines 1-7 of Nagahara teach in the composite piezoelectric transducer 1 of FIG. 5C, each piezoelectric element 2 has an opening portion in the center thereof, and the size of the opening portion is varied along the X direction; conversely to the configuration of FIG. 5B, both end portions are heavier in a piezoelectric element having a smaller opening, so that the resonance frequency is lowered, and See also at least Col. 5, Lines 1-10, and  Col. 10, Lines 28-32 of Nagahara (i.e., Nagahara teaches piezeoelectric elements with opening portions interleaved with a resin material)), but the combination of Park I and Nagahara still do not expressly teach wherein the first cavity or the second cavity has an opening at a top surface of the at least one of the piezoelectric bodies and has a depth smaller than a thickness of the at least one of the piezoelectric bodies, the at least one of the piezoelectric bodies having no other cavity directly below the first cavity or the second cavity.
However, Lukacs teaches wherein the first cavity or the second cavity has an opening at a top surface of the at least one of the piezoelectric bodies and has a depth smaller than a thickness of the at least one of the piezoelectric bodies, the at least one of the piezoelectric bodies having no other cavity directly below the first cavity or the second cavity (FIGS. 1 and 10, and 13-14, paragraph[0015] of Lukacs teaches FIG. 10 is an exemplary partial cross-sectional view of the arrayed ultrasonic transducer of FIG. 1 taken transverse to the longitudinal axis Ls of the arrayed ultrasonic transducer, showing a plurality of first kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer, and further showing a plurality of second kerf slots extending through a first and second matching layer, and into a lens, and a piezoelectric layer, and See also at least paragraphs[0022], [0024], [0030], and [0093] of Lukacs (i.e., Lukacs teaches a piezoelectric layer having slots)).
Furthermore, Park I, Nagahara, and Lukacs are considered to be analogous art because they are from the same field of endeavor with respect to a piezoelectric device, and involve the same problem of suitably forming the piezoelectric device to have a resin material interleaved with piezoelectric elements.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Nagahara and Lukacs wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the at least one of the piezoelectric bodies and has a depth smaller than a thickness of the at least one of the piezoelectric bodies, the at least one of the piezoelectric bodies having no other cavity directly below the first cavity or the second cavity.  One reason for the modification as taught by Nagahara is to form a piezoelectric device that can suitably transmit and receive ultrasonic waves (Col. 1, Lines 60-64 of Nagahara).  Another reason for the modification as taught by Lukacs is to form a ultrasonic transducer having a suitable piezoelectric layer (ABSTRACT, paragraphs[0015], [0030], and [0093] of Lukacs).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 2, Park I, Nagahara, and Lukacs teach the composite piezoelectric element of claim 1, wherein all of the general piezoelectric bodies are used as one of the haptic actuator, the speaker actuator and the receiver actuator (FIGS. 1-10, paragraph[0064] of Park I teaches as such, the piezoelectric device 2000 provided between the vibration plate 3000 and the pressure sensor 1000 may be operated as a piezoelectric acoustic device or a piezoelectric vibration device according to a signal applied through an electronic apparatus, that is, an alternating current power source; and that is, the piezoelectric device 2000 may be used, according to an applied signal, as an actuator which generates a predetermined vibration, that is, as a haptic device, or may be used as a piezoelectric buzzer or a piezoelectric speaker which generates a predetermined sound, and See also at least paragraphs[0058]-[0063], and [0066] of Park I).  
Regarding claim 3, Park I, Nagahara, and Lukacs teach the composite piezoelectric element of claim 1, wherein the general piezoelectric bodies are categorized into a plurality of groups (FIGS. 1-10, paragraph[0060] of Park I teaches meanwhile, the pressure sensor in accordance with exemplary embodiments may be implemented as a complex device by being combined with a haptic device, a piezoelectric buzzer, a piezoelectric speaker, NFC, WPC, magnetic secure transmission, or the like; in addition, the pressure sensor in accordance with exemplary embodiments may also be used as a fingerprint recognition sensor; that is, the pressure sensor in accordance with exemplary embodiments may implement a complex device by being coupled with a functioning part which serves a different function from the pressure sensor; a complex device provided with a piezoelectric sensor in accordance with an exemplary embodiment is illustrated in FIGS. 8 to 10; and here, in a pressure sensor 1000, any one structure in various exemplary embodiments described using FIGS. 1, 4, and 7 may be used, and See also at least paragraphs[0058]-[0059], [0061]-[0064], and [0066] of Park I), and the general piezoelectric bodies included in respective groups among the plurality of groups are used as different actuators (FIGS. 1-10, paragraph[0064] of Park I teaches as such, the piezoelectric device 2000 provided between the vibration plate 3000 and the pressure sensor 1000 may be operated as a piezoelectric acoustic device or a piezoelectric vibration device according to a signal applied through an electronic apparatus, that is, an alternating current power source; and that is, the piezoelectric device 2000 may be used, according to an applied signal, as an actuator which generates a predetermined vibration, that is, as a haptic device, or may be used as a piezoelectric buzzer or a piezoelectric speaker which generates a predetermined sound, and See also at least paragraphs[0058]-[0063], and [0066] of Park I).  
Regarding claim 4, Park I, Nagahara, and Lukacs teach the composite piezoelectric element of claim 1, wherein some of the general piezoelectric bodies are used as actuators for one function, and one or more others of the general piezoelectric bodies are used as actuators for composite functions (FIGS. 1-10, paragraph[0064] of Park I teaches as such, the piezoelectric device 2000 provided between the vibration plate 3000 and the pressure sensor 1000 may be operated as a piezoelectric acoustic device or a piezoelectric vibration device according to a signal applied through an electronic apparatus, that is, an alternating current power source; and that is, the piezoelectric device 2000 may be used, according to an applied signal, as an actuator which generates a predetermined vibration, that is, as a haptic device, or may be used as a piezoelectric buzzer or a piezoelectric speaker which generates a predetermined sound, and See also at least paragraphs[0058]-[0063], and [0066] of Park I).
Regarding claim 5, Park I, Nagahara, and Lukacs teach the composite piezoelectric element of claim 1, wherein the ultrasonic sensor piezoelectric body includes: an ultrasonic oscillating piezoelectric body is configured to oscillate ultrasonic waves (7000 and 300 FIGS. 1-10, and 13-14, paragraph[0076] of Park I teaches the fingerprint detection part 7000 may be connected to each of the first and second electrodes 110 and 210 which are provided on and under the piezoelectric layer 300 of the pressure sensor 1000. The fingerprint part 7000 may generate an ultrasonic signal by vertically vibrating the piezoelectric layer 300 by applying, to the first and second electrodes 110 and 210, a voltage having a resonant frequency of an ultrasonic band, and See also at least paragraphs[0027], [0074]-[0075], and [0077]-[0079] of Park I); and 
an ultrasonic reception piezoelectric body is configured to receive a reflective signal reflected of ultrasonic waves oscillated from the ultrasonic oscillating piezoelectric body (7200 and 7300 FIGS. 1-10, and 13-14, paragraph[0078] of Park I teaches a specific object may contact one surface on the pressure sensor 1000, for example, one surface of the protective layer 500; when the object contacting the one surface of the protective layer 500 is a human finger including a fingerprint, the reflective pattern of the ultrasonic signal emitted by the pressure sensor 1000 is differently determined according to the fine valleys and ridges which are present in the fingerprint; assuming a case in which no object contacts a contact surface such as the one surface of the protective layer 500, most of the ultrasonic signal generated from the pressure sensor 1000 due to the difference in media between the contact surface and air cannot pass through the contact surface but is reflected and returned; on the contrary, when a specific object including a fingerprint contacts the contact surface, a portion of the ultrasonic signal which is generated from the pressure sensor 1000 and directly contact the ridges of the fingerprint passes through the interface between the contact surface and the fingerprint, and only a portion of the generated ultrasonic signal is reflected and returned; as such, the strength of the reflected and returned ultrasonic signal may be determined according to the acoustic impedance of each material; and consequently, the signal detection part 7200 measures, from the pressure sensor 100, the difference in the acoustic impedance generated by the ultrasonic signal at the valleys and ridges of the fingerprint, and may determine whether the corresponding region is the sensor contacting the ridges of the fingerprint, and See also at least paragraphs[0074] and [0076]-[0077], and [0079] of Park I).
Regarding claim 15, Park I teaches an electronic device (FIGS. 1-10, and 13-14, paragraph[0074] of Park I teaches referring to FIG. 13, a fingerprint recognition sensor employing a pressure sensor in accordance with an exemplary embodiment may include: a pressure sensor 1000; and a fingerprint detection part 7000 which is electrically connected to the pressure sensor 1000 and detects a fingerprint. In addition, the fingerprint part 7000 may include a signal generation part 7100, a signal detection part 7200, a calculation part 7300, and the like) comprising: 
an ultrasonic sensor (7000 FIGS. 1-10, and 13-14, paragraph[0076] of Park I teaches the fingerprint detection part 7000 may be connected to each of the first and second electrodes 110 and 210 which are provided on and under the piezoelectric layer 300 of the pressure sensor 1000. The fingerprint part 7000 may generate an ultrasonic signal by vertically vibrating the piezoelectric layer 300 by applying, to the first and second electrodes 110 and 210, a voltage having a resonant frequency of an ultrasonic band, and See also at least paragraphs[0072]-[0074] and [0077] of Park I); and 
at least one or more actuators of a haptic actuator, a speaker actuator and a receiver actuator, wherein the ultrasonic sensor and the at least one or more actuators constitute one composite piezoelectric element (FIGS. 1-10, and 13-14, paragraph[0064] of Park I teaches as such, the piezoelectric device 2000 provided between the vibration plate 3000 and the pressure sensor 1000 may be operated as a piezoelectric acoustic device or a piezoelectric vibration device according to a signal applied through an electronic apparatus, that is, an alternating current power source; and that is, the piezoelectric device 2000 may be used, according to an applied signal, as an actuator which generates a predetermined vibration, that is, as a haptic device, or may be used as a piezoelectric buzzer or a piezoelectric speaker which generates a predetermined sound, and See also at least paragraphs[0058]-[0063], [0066], [0072]-[0074] and [0076]-[0077] of Park I (i.e., Park I teaches a pressure sensor combined with a piezoelectric device)), wherein the ultrasonic sensor includes (FIGS. 1-10, and 13-14, paragraph[0060] of Park I teaches meanwhile, the pressure sensor in accordance with exemplary embodiments may be implemented as a complex device by being combined with a haptic device, a piezoelectric buzzer, a piezoelectric speaker, NFC, WPC, magnetic secure transmission, or the like; in addition, the pressure sensor in accordance with exemplary embodiments may also be used as a fingerprint recognition sensor; that is, the pressure sensor in accordance with exemplary embodiments may implement a complex device by being coupled with a functioning part which serves a different function from the pressure sensor; a complex device provided with a piezoelectric sensor in accordance with an exemplary embodiment is illustrated in FIGS. 8 to 10; and here, in a pressure sensor 1000, any one structure in various exemplary embodiments described using FIGS. 1, 4, and 7 may be used, and See also at least paragraphs[0027], [0058]-[0059], [0061]-[0064], [0066], and [0075]-[0079] of Park I (i.e., Park I teaches the pressure sensor having a piezoelectric layer that is integrated with and utilized by a fingerprint detection part to generate an ultrasonic signal)); but does not expressly teach a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity.
However, Nagahara teaches a first cavity or a second cavity different from the first cavity, and (FIG. 5C, Col. 11, Lines 1-7 of Nagahara teach in the composite piezoelectric transducer 1 of FIG. 5C, each piezoelectric element 2 has an opening portion in the center thereof, and the size of the opening portion is varied along the X direction; conversely to the configuration of FIG. 5B, both end portions are heavier in a piezoelectric element having a smaller opening, so that the resonance frequency is lowered, and See also at least Col. 5, Lines 1-10, and  Col. 10, Lines 28-32 of Nagahara (i.e., Nagahara teaches piezeoelectric elements with opening portions interleaved with a resin material)), but the combination of Park I and Nagahara still do not expressly teach wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity.
However, Lukacs teaches wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity (FIGS. 1 and 10, and 13-14, paragraph[0015] of Lukacs teaches FIG. 10 is an exemplary partial cross-sectional view of the arrayed ultrasonic transducer of FIG. 1 taken transverse to the longitudinal axis Ls of the arrayed ultrasonic transducer, showing a plurality of first kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer, and further showing a plurality of second kerf slots extending through a first and second matching layer, and into a lens, and a piezoelectric layer, and See also at least paragraphs[0022], [0024], [0030], and [0093] of Lukacs (i.e., Lukacs teaches a piezoelectric layer having slots)).
Furthermore, Park I, Nagahara, and Lukacs are considered to be analogous art because they are from the same field of endeavor with respect to a piezoelectric device, and involve the same problem of suitably forming the piezoelectric device to have a resin material interleaved with piezoelectric elements.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Nagahara and Lukacs wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity.  One reason for the modification as taught by Nagahara is to form a piezoelectric device that can suitably transmit and receive ultrasonic waves (Col. 1, Lines 60-64 of Nagahara).  Another reason for the modification as taught by Lukacs is to form a ultrasonic transducer having a suitable piezoelectric layer (ABSTRACT, paragraphs[0015], [0030], and [0093] of Lukacs).  The same motivation and rationale to combine for claim 15 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 19, Park I, Nagahara, and Lukacs teach the electronic device of claim 15, wherein general piezoelectric bodies used as at least one of the haptic actuator, the speaker actuator and the receiver actuator are provided in the composite piezoelectric element (FIGS. 1-10, paragraph[0060] of Park I teaches meanwhile, the pressure sensor in accordance with exemplary embodiments may be implemented as a complex device by being combined with a haptic device, a piezoelectric buzzer, a piezoelectric speaker, NFC, WPC, magnetic secure transmission, or the like; in addition, the pressure sensor in accordance with exemplary embodiments may also be used as a fingerprint recognition sensor; that is, the pressure sensor in accordance with exemplary embodiments may implement a complex device by being coupled with a functioning part which serves a different function from the pressure sensor; a complex device provided with a piezoelectric sensor in accordance with an exemplary embodiment is illustrated in FIGS. 8 to 10; and here, in a pressure sensor 1000, any one structure in various exemplary embodiments described using FIGS. 1, 4, and 7 may be used, and See also at least paragraphs[0058]-[0059], [0061]-[0064], and [0066] of Park I (i.e., Park I teaches a complex device coupled with a piezoelectric sensor that together are used as a haptic device, piezoelectric buzzer, or a piezoelectric speaker)).  
Regarding claim 20, Park I, Nagahara, and Lukacs teach the electronic device of claim 19, wherein some of the general piezoelectric bodies are used as actuators for one function, and one or more others of the general piezoelectric bodies are used as actuators for composite functions (FIGS. 1-10, paragraph[0064] of Park I teaches as such, the piezoelectric device 2000 provided between the vibration plate 3000 and the pressure sensor 1000 may be operated as a piezoelectric acoustic device or a piezoelectric vibration device according to a signal applied through an electronic apparatus, that is, an alternating current power source; and that is, the piezoelectric device 2000 may be used, according to an applied signal, as an actuator which generates a predetermined vibration, that is, as a haptic device, or may be used as a piezoelectric buzzer or a piezoelectric speaker which generates a predetermined sound, and See also at least paragraphs[0058]-[0063], and [0066] of Park I).
Regarding claim 21, Park I, Nagahara, and Lukacs teach the composite piezoelectric element of claim 1, wherein the ultrasonic sensor is configured to apply a finger scan recognition (FIGS. 1-10, and 13-14, paragraph[0079] of Park I teaches the calculation part 7300 analyzes the signal detected by the signal detection part 7200 and calculates a fingerprint pattern; the pressure sensor 1000 in which a low-strength reflected signal is generated is the pressure sensor 1000 contacting the ridges of the fingerprint, and the pressure sensor 1000 in which a high-strength signal is generated—ideally, the same strength as the strength of the output ultrasonic signal—is the pressure sensor 1000 core\responding to the valleys of the fingerprint; and accordingly, the fingerprint pattern may be calculated from the difference in the acoustic impedance detected for each region of the pressure sensor 1000, and See also at least paragraphs[0027], [0058]-[0059], [0061]-[0064], [0066], and [0075]-[0078] of Park I (i.e., Park I teaches a pressure sensor having a piezoelectric layer that is integrated with and utilized by a fingerprint detection part to generate an ultrasonic signal for determining a fingerprint pattern)).
Regarding claim 22, Park I, Nagahara, and Lukacs teach the electronic device of claim 15, wherein the ultrasonic sensor is configured to apply a finger scan recognition (FIGS. 1-10, and 13-14, paragraph[0079] of Park I teaches the calculation part 7300 analyzes the signal detected by the signal detection part 7200 and calculates a fingerprint pattern; the pressure sensor 1000 in which a low-strength reflected signal is generated is the pressure sensor 1000 contacting the ridges of the fingerprint, and the pressure sensor 1000 in which a high-strength signal is generated—ideally, the same strength as the strength of the output ultrasonic signal—is the pressure sensor 1000 core\responding to the valleys of the fingerprint; and accordingly, the fingerprint pattern may be calculated from the difference in the acoustic impedance detected for each region of the pressure sensor 1000, and See also at least paragraphs[0027], [0058]-[0059], [0061]-[0064], [0066], and [0075]-[0078] of Park I (i.e., Park I teaches a pressure sensor having a piezoelectric layer that is integrated with and utilized by a fingerprint detection part to generate an ultrasonic signal for determining a fingerprint pattern)).

Potentially Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 6-14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Claims 16-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 16-18 and 23 the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to claim 1, Applicants submitted that the prior art of record does not disclose or render obvious the following limitations: “wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity”.
In regard to claim 15, Applicants submitted that the prior art of record does not disclose or render obvious the following limitations: “wherein the ultrasonic sensor includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity”.
Examiner respectfully disagrees.  In regard to the argument ‘A’ summarized above Col. 11, Lines 1-7 of Nagahara teach in the composite piezoelectric transducer 1 of FIG. 5C, each piezoelectric element 2 has an opening portion in the center thereof, and the size of the opening portion is varied along the X direction; conversely to the configuration of FIG. 5B, both end portions are heavier in a piezoelectric element having a smaller opening, so that the resonance frequency is lowered, and See also at least Col. 5, Lines 1-10, and  Col. 10, Lines 28-32 of Nagahara.
Thus, to further clarify Nagahara in light of FIG. 5C teaches different piezeoelectric elements with opening portions interleaved with a resin material.
In addition, paragraph[0015] of Lukacs teaches FIG. 10 is an exemplary partial cross-sectional view of the arrayed ultrasonic transducer of FIG. 1 taken transverse to the longitudinal axis Ls of the arrayed ultrasonic transducer, showing a plurality of first kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer, and further showing a plurality of second kerf slots extending through a first and second matching layer, and into a lens, and a piezoelectric layer, and See also at least paragraphs[0022], [0024], [0030], and [0093] of Lukacs.
Thus, Lukacs teaches a piezoelectric layer having slots that have a depth smaller than a vertical thickness of the piezoelectric layer.
In regard to the argument ‘B’ summarized above paragraph[0060] of Park I teaches meanwhile, the pressure sensor in accordance with exemplary embodiments may be implemented as a complex device by being combined with a haptic device, a piezoelectric buzzer, a piezoelectric speaker, NFC, WPC, magnetic secure transmission, or the like; in addition, the pressure sensor in accordance with exemplary embodiments may also be used as a fingerprint recognition sensor; that is, the pressure sensor in accordance with exemplary embodiments may implement a complex device by being coupled with a functioning part which serves a different function from the pressure sensor; a complex device provided with a piezoelectric sensor in accordance with an exemplary embodiment is illustrated in FIGS. 8 to 10; and here, in a pressure sensor 1000, any one structure in various exemplary embodiments described using FIGS. 1, 4, and 7 may be used, and See also at least paragraphs[0027], [0058]-[0059], [0061]-[0064], [0066], and [0075]-[0079] of Park I.
Thus, Park I teaches the pressure sensor having a piezoelectric layer that is integrated with and utilized by a fingerprint detection part to generate an ultrasonic signal for determining a fingerprint pattern.
In addition, as mentioned above, Col. 11, Lines 1-7 of Nagahara teaches in the composite piezoelectric transducer 1 of FIG. 5C, each piezoelectric element 2 has an opening portion in the center thereof, and the size of the opening portion is varied along the X direction; conversely to the configuration of FIG. 5B, both end portions are heavier in a piezoelectric element having a smaller opening, so that the resonance frequency is lowered, and See also at least Col. 5, Lines 1-10, and  Col. 10, Lines 28-32 of Nagahara.
Thus, as mentioned previously, Nagahara in light of FIG. 5C teaches different piezeoelectric elements with opening portions interleaved with a resin material.
Still in addition, paragraph[0015] of Lukacs teaches FIG. 10 is an exemplary partial cross-sectional view of the arrayed ultrasonic transducer of FIG. 1 taken transverse to the longitudinal axis Ls of the arrayed ultrasonic transducer, showing a plurality of first kerf slots extending through a first and second matching layer, a piezoelectric layer, a dielectric layer, and into a lens and a backing layer, and further showing a plurality of second kerf slots extending through a first and second matching layer, and into a lens, and a piezoelectric layer, and See also at least paragraphs[0022], [0024], [0030], and [0093] of Lukacs.
Thus, as mentioned previously, Lukacs teaches a piezoelectric layer having slots that have a depth smaller than a vertical thickness of the piezoelectric layer.
Furthermore, as mentioned above, Park I, Nagahara, and Lukacs are considered to be analogous art because they are from the same field of endeavor with respect to a piezoelectric device, and involve the same problem of suitably forming the piezoelectric device to have a resin material interleaved with piezoelectric elements.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Nagahara and Lukacs: wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the at least one of the piezoelectric bodies and has a depth smaller than a thickness of the at least one of the piezoelectric bodies, the at least one of the piezoelectric bodies having no other cavity directly below the first cavity or the second cavity; or wherein at least one of the piezoelectric bodies includes a first cavity or a second cavity different from the first cavity, and wherein the first cavity or the second cavity has an opening at a top surface of the ultrasonic sensor and has a depth smaller than a thickness of the ultrasonic sensor, the ultrasonic sensor having no other cavity directly below the first cavity or the second cavity.  One reason for the modification as taught by Nagahara is to form a piezoelectric device that can suitably transmit and receive ultrasonic waves (Col. 1, Lines 60-64 of Nagahara).  Another reason for the modification as taught by Lukacs is to form a ultrasonic transducer having a suitable piezoelectric layer (ABSTRACT, paragraphs[0015], [0030], and [0093] of Lukacs).
Also, in regard to independent claims 1 and 15 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A’ and ‘B’, summarized above, also applies to respective dependent claims.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621